Citation Nr: 1615040	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-50 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension (HTN), to include as due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to February 2008.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2014, the current claim and the claims of entitlement to service connection for lower leg disorders were remanded for additional development.  Following VA examinations, the claims for service connection for right and left leg shin splints were granted.  Those claims are no longer on appeal.  The claim for service connection for HTN was denied by the RO in a January 2015 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for service connection for additional development action.  

As noted above, the Board remanded the issue of entitlement to service connection for HTN in July 2014.  The Board noted that the Veteran had not been provided with a VA examination which provided a nexus opinion for direct service connection for HTN.  In December 2014, the Veteran was afforded a VA HTN examination.  It was noted that the Veteran had been diagnosed with HTN in 2008 and that he continued to take propranolol daily.  Following numerous blood pressure readings (143/83, 163/98, and 143/73), the examiner noted that while the Veteran was on medication for HTN, there was no clear documentation of the onset diagnosis and no measurements in an ambulatory setting which usually helped to earmark "white coat HTN."  The examiner noted that most blood pressure readings in the system were normal or pre-HTN.  It was opined that there was not enough evidence that the Veteran was hypertensive, but that HTN was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's active service.  

In a March 2015 brief presentation, the Veteran's representative claimed that the Veteran's HTN was associated with this service-connected PTSD.  It was further requested that a medical opinion be obtained addressing this medical question.  The representative also argued that the 2014 VA examination was inadequate as the medical opinion provided did not provide adequate rationale.  

The Board agrees that an opinion addressing the now-raised secondary service connection theory of entitlement to include aggravation or causation by PTSD is not of record.  The Board also agrees that the December 2014 examination is inadequate to address the claim on a direct incurrence basis.  This is true as the Veteran was noted to have essential HTN in 2008 and placed on medication for the condition which he continues to take.  The fact that his blood pressures are currently within normal standards does not mean that the Veteran is not hypertensive as suggested by the December 2014 examiner.  The current readings suggest instead that the Veteran's HTN is well controlled by medication.  At any rate, the Board finds that report to be inadequate to address the claim at hand.  On remand, a new VA examination and new nexus opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA providers of medical care for HTN and PTSD.  Of particular interest are any treatment records documenting his diagnosis of HTN and any PTSD treatment records from 2015 onward.  The RO should ensure that all available VA treatment records are available in the claims file.  All adequately identified sources of treatment should be contacted and records requested.  Efforts to obtain identified records should be fully documented in the record.  

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 
38 C.F.R. § 3.159(e)(1) (2015).  

2.  Following completion of the above, schedule the Veteran for a VA examination to evaluate his claim for service connection for HTN.  The claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's HTN is causally or etiologically related to his active military service, to include whether the disease was present to a compensable degree within one year of service separation.  The examiner should discuss the Veteran's in-service blood pressure readings, the highest of which was 140/85 in September 2004.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's HTN is due to or aggravated by the Veteran's service-connected PTSD.  

The examiner should include a detailed rationale for all opinions expressed.  

3.  Following the completion of the above, the RO should review the evidence and readjudicate the claim.  If the benefit sought is denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

